         Case 1:18-cv-07692-PGG Document 80-1 Filed 03/18/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MUTINTA MICHELO, et al.,                                 CONSOLIDATED AMENDED
                                                       CIVIL CASE MANAGEMENT PLAN
 Plaintiffs,                                              AND SCHEDULING ORDER

                    - against –                      18 Civ. 1781 (PGG)
                                                     18 Civ. 7692 (PGG)
 NATIONAL COLLEGIATE STUDENT
 LOAN TRUST 2007-2, et al.,

 Defendants.
 CHRISTINA BIFULCO, et al.,

 Plaintiffs,

 -against-

 NATIONAL COLLEGIATE STUDENT
 LOAN TRUST 2007-2, et al.,

 Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

       After consultation with counsel for the parties, the Court adopts the following Civil Case
Management Plan and Scheduling Order, in accordance with Federal Rules of Civil Procedure 16
and 26(f).

1.      All parties do not consent to conducting further proceedings before a Magistrate Judge,
        including motions and trial, pursuant to 28 U.S.C. § 636(c).

2.      This case is to be tried to a jury.

3.      No additional parties may be joined except with leave of the Court

4.      A party may not amend its pleadings except with leave of the Court.

5.      The parties must complete fact discovery no later than June 1, 2020.

6.      If all parties consent in writing, they may extend the following interim deadlines without
        application to the Court, provided that the parties complete all fact discovery by the date
        set forth in paragraph 5. Under this Order’s interim deadlines, the parties must:

        a.      Serve requests to admit no later than June 8, 2020.


                                                 1
      Case 1:18-cv-07692-PGG Document 80-1 Filed 03/18/20 Page 2 of 3



      b.     Complete depositions of fact witnesses by June 1, 2020.

             i.      Unless the parties agree or the Court so orders, the parties may not hold
                     depositions until all parties have responded to initial requests for
                     document production.

             ii.     There is no priority in deposition by reason of a party’s status as plaintiff
                     or defendant.

             iii.    There is no priority in deposition by reason of the deponent’s status as a
                     party or non-party.

             iv.     Consistent with Federal Rule of Civil Procedure 30(d), the parties may not
                     extend depositions beyond one business day without prior leave of the
                     Court.

7.    No later than 14 days following the close of fact discovery, all counsel must meet face-to-
      face for at least one hour to discuss settlement.

8.    Parties seeking to make post-discovery dispositive motions should submit a letter to the
      Court in accordance with Rule 4(A) of the Court’s Individual Practices by July 10, 2020.
      Opposition letters are due July 24, 2020.

9.    Unless otherwise ordered by the Court, within 30 days from the date for the completion
      of discovery in a civil case or, if a party has filed a dispositive motion, then within 30
      days of a decision resolving the motion, the parties shall submit to the Court for its
      approval a joint pretrial order prepared in accordance with the Court’s Individual
      Practices and Federal Rule of Civil Procedure 26(a)(3).

10.   Counsel for the parties have conferred and their present best estimate of the length of trial
      is: 20 days.

11.   At the close of discovery or, if a party has filed a dispositive motion, then within 30 days
      of a decision resolving the motion, the Court will set a Ready Trial Date. At any time on
      or after the Ready Trial Date, the Court may call the parties to trial upon 48 hours’ notice.
      Therefore, counsel must notify the Court and their adversaries in writing of any potential
      scheduling conflicts – including, but not limited to, trials and vacations – that would
      prevent a trial at a particular time. Such notice must come before the Court notifies
      counsel of an actual trial date, not after counsel receives notification of the actual trial
      date. Counsel should notify the Court and all other counsel in writing, at the earliest
      possible time, of any scheduling problems involving out-of-town witnesses or other
      exigencies.

12.   Where the parties resolve the case before the entry of judgment, they must submit a
      stipulation of discontinuance – signed by all parties – before the Court will remove the
      case from the trial calendar. If the parties settle within 48 hours of trial or the filing of a
      dispositive motion, they must immediately notify the Court of such settlement, and fax to



                                                 2
        Case 1:18-cv-07692-PGG Document 80-1 Filed 03/18/20 Page 3 of 3



       the Court no less than 36 hours before their planned appearance, a stipulation of
       discontinuance, signed by all parties.

13.    The parties should raise any issues concerning expert discovery or class certification—
       including timing of Rule 23 motion practice—in letters filed with the Court no later than
       June 15, 2020.

14.    The next pretrial conference is scheduled for June 25, 2020 at 12:30 p.m.

        This ORDER may not be modified or the dates herein extended, except by further Order
of this Court for good cause shown. Any application to modify or extend must be made in a
written application in accordance with the Court’s Individual Practices.




                                                3
